— Appeal from an order of the Family Court, Oswego County (Donald E. Todd, J.), entered December 29, 2011 in a proceeding pursuant to Family Court Act article 4. The order, inter alia, confirmed the determination of the Support Magistrate that respondent had willfully violated an order of child support.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051 [1990]). Present — Centra, J.P, Peradotto, Lindley, Whalen and Martoche, JJ.